Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Continued Examination filed on 05/16/2022.
Claims 1 and 7-13 are allowed. 
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for providing an Avionics lower level device includes at least one touchscreen sensor display one advanced haptic feedback component positioned proximate to the display stack assembly, wherein touchscreen display graphical user interface icons which are related to the operations of an aircraft.
The closest prior art, as previously, currently and IDS recited, Tchon is directed to a method/system for recognizing a user gesture in the user-manipulatable region as a user input and to output gesture recognition data, updating the stream of graphical data and the stream of haptic feedback data based at least on the gesture recognition data.
Modarres is directed to a method/system for generating a haptic control signal based on the output signal from the sensor and outputting the haptic control signal to at least one haptic output device of the plurality of haptic cells to cause the haptic output device to deform an associated haptic cell in response to the sensed deformation of the flexible layer.
Thomas is directed to a method/system for a touch screen bezel design that is optimized for use by a pilot during in-flight operations; wherein the bezel include bezel indices which support touch interaction by a finger when a pilot's arm is near full extension.
Venugopalan is directed to a method/system for operating an aircraft that includes an autonomous decision making system which can be an aircraft augmented reality system; wherein the aircraft augmented reality system receives information and environmental data to display augmented reality data on a windshield in the cockpit of an aircraft.
Cazals is directed to a method/system for installing an aircraft cockpit module or removing an aircraft cockpit module, passing the module as briefly set. 
Smith et al., (“Smith,” US 2017/0200386), is directed to a method for providing simulation and training for the operation of heavy equipment in aircraft.
Komer et al., US 2013/0261851 is directed to a method/system for controlling an avionics and detecting touch input. 
However, none of Tchon, Modarres, Thomas, Venugopalan, Cazals, Smith, Komer teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 14.  For example, none of the cited prior art teaches or suggest the steps of a display stack assembly including at least one touchscreen sensor and a display; at least one advanced haptic feedback component positioned proximate to the display stack assembly, one force sensor positioned proximate to the at least one advanced haptic feedback component and advanced haptic feedback component and the at least one force sensor positioned between a display bezel of the at least one touchscreen display device and the display stack assembly; wherein advanced haptic feedback component provides at least one advanced haptic feedback response following an interaction with the at least one GUI or GUI icon displayed on the at least one touchscreen, at least one of an advanced tactile response or an advanced kinesthetic response, and at least one of mimic a physical response observed following an operation of a mechanical component installed within a cockpit of the aircraft.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174